DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 18-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/09/2022.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-10, 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagata et al. (JPH06248401A) in view of Clark et al. (US6846369B1) as further evidenced by Samaras et al. (“Modelling of microsegregation and homogenization of 6061 extrudable Al-alloy. “Journal of Materials processing Technology 194.1-2 (2007): 63-73). 
Regarding Claim 1 and 13, Nagata teaches a method comprising: providing a molten aluminum alloy (cast [0016]), selected from the group consisting of 6000 series aluminum alloys [0002] (6061 alloy in [0029] comprising chromium (Cr) in a range of 0.4% or less [0016], encompassing the claimed range of 0.001 wt% to 0.05 wt%; in the case where a claimed range overlaps or lies inside of a range taught by the prior art,  ; forming the molten aluminum alloy into a formed body having beta-AlFeSi particles [0016]; and solution heat treating to form a heat-treated body [0021], 
Regarding the limitation of solution heat treating at a temperature in a range of 1,025-1,050 °F, Nagata is silent regarding the temperature at which the solution heat treatment occurs. However, Clark teaches a method for producing a cast aluminum alloy article and the body may be solution heat treated (abstract) at a temperature in the range of 900-1100 F to further enhancing physical or mechanical properties (Col. 5, Lines 39-45). Therefore, one of ordinary skill in the art would have been motivated to heat treat the 6000-aluminum alloy of Nagata in the claimed range to enhane physical and mechanical properties of the alloy. 

Regarding claim 2, Nagata teaches rotary(centrifugal) forging [0020], but specifically Clark teaches forming the molten aluminum alloy comprises centrifugally forming the molten aluminum alloy in a mold such that the formed body is a cast body. (abstract)
Regarding claim 3, Nagata is silent regarding the rotary rpm used, but Clark teaches the centrifugally forming comprises rotating the mold containing molten aluminum alloy at a speed of at least about 500 rpm (Col. 3, Lines 13-20) 
Regarding claim 4
Regarding claim 5, Nagata teaches hot pressing is performed [0020] and Clark teaches that hot isostatically pressing (HIP) specifically can form the body prior to solution heat treating the formed body. (Col. 2, Lines 35-38)
Regarding claim 6, Clark teaches the hot isostatically pressing (HIP) comprises heating the formed body at a temperature in a range of 925 to 985°F Col. 4, Lines 25-30) while applying an isostatic pressure in a range of 10 to 20 KSI, encompassing the claimed range of 10-14 KSI. 
Regarding claim 7, Clark teaches the solution heat treating process comprises heating the formed body for 6-8 hours. (Col. 5, Lines 50-55)
Regarding claim 8, Clark further teaches heat treatment includes quenching the heat-treated body in water (Col. 5, Lines 40-45) but does not explicitly teach the water quenching occurs at a temperature of less than 100 °F. However, as evidenced by Mackenzie (“Heat treatment of aluminum, part II: Water quenching” Thermal Processing. (2020): 18-19.), for aluminum heat-treating quenchants are usually water (hot or cold); quenching is the most readily available and most common quenchant where typically quenching in water is conducted at room or elevated temperatures (20-80 C or 68-176 F). Therefore, while Clark does not explicitly say the temperature of water quenching used, the genus of water quenching in the art is either room temperature or up to 176F. Therefore, the claimed limitation is read on by the prior art. 
Regarding claim 9,
Regarding claim 10, Nagata teaches the heat aging can first be performed at 150 -300 C (300-572 F) [0010] overlapping with the claimed temperature of about 300 to 400 °F. Nagata is silent how long the heat aging took, however, Clark teaches the aging can take from 4-15 hours (Col. 5, Lines 50-54) reading on the claimed limitation of about 2 to 20 hours.
Regarding Claim 12, Clark teaches the molten aluminum alloy is melted with a gas fired furnace. (Col. 9, Lines 45-50). 
Regarding Claim 14, Nagata teaches the molten aluminum alloy comprises: 0.7% or less Fe, encompassing the claimed range of about 0.02-0.04 wt% Fe, 
0.2-1.2% Si, encompassing the claimed range of 0.5-0.6 wt% Si, 
0.4% or less Cu, encompassing the claimed range of 0.16-0.19 wt% Cu, 
0.3-1.5% Mg, encompassing the claimed range of 1.0-1.1 wt% Mg 
Balance Al. (See Claim 1) In the case where a claimed range overlaps or lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)). 
Regarding Claim 15, Nagata teaches the solution heat treating the formed body causes the formed body to have a T6 temper. [0002]
Regarding Claim 16, Nagata teaches the molten aluminum alloy is a Al-Mg-Si-Cu-Cr type aluminum alloy including less than 0.04 wt% Fe and at least about 98 wt% Al. (Claim 1)
Regarding Claim 17, The method of claim 1, wherein the molten aluminum alloy comprises less than 0.7 wt% Fe and 0.10-0.15 wt% Sr.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagata et al. in view of Clark et al. as further evidenced by Samaras et al., as applied to Claim 1, and in further view of Harris (US3666638). 
Regarding claim 11, Nagata does not teach the anodization of the formed aluminum product in one of a sulfuric acid bath or mixed acid bath. However, Harris teaches that 6061 aluminum alloys can be finish coated with aluminum oxide in an anodization treatment (Col. 3, Lines 10-18) including sulfuric acid bath (Col. 2, Lines 65-70) to form a protective and corrosion resistive coating on a finished aluminum surface (Col. 1, Lines 44-50). Therefore one of ordinary skill in the art would have been motivated to anodize the heat treated aged body of Nagata with sulfuric acid bath for the purpose of forming a protective coating on the finished surface. 
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagata et al. in view of Clark et al. as further evidenced by Samaras et al., as applied to Claim 1, and in further view of Kulunk et al. (“Applications for the strontium treatment of wrought and die-cast Al.” JOM, 48(10), (1996, 60-63)). 
Regarding claim 17, Nagata does not teach the addition of Sr in the alloy composition. However, Kulunk teaches that for 6063 and 6061 Al alloys, strontium can be added in a range of 0.01-0.5% to reduce the formation of surface defects by promoting alpha AlFeSi phases in aluminum alloys. (Page 60, [002-003]); Page 61, [001-003]). Therefore, it would have been obvious to one of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691. The examiner can normally be reached Monday-Thursday 9 am- 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 5712726297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO D MORALES/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736